DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 11350020).
Re claim 16:	Tanaka teaches a modular vision system comprising a housing with a circuit board (301) serving as a faceplate, a wide-angle module (10) serving as a first optical module that is mounted to the faceplate and includes a first mounting body, a first rectangular image sensor, and a first imaging lens that defines a first optical axis and a first field of view (FOV), and a telephoto module (20) serving as a second optical module that is mounted to the faceplate and includes a second mounting body, a second rectangular image sensor, and a second imaging lens that defines a second optical axis and a second field of view (FOV), the first optical module being configured to be mounted to the faceplate in a first plurality of mounting orientations and the second optical module being configured to be mounted to the faceplate in a second plurality of mounting orientations, to selectively place the modular vision system in a plurality of imaging configurations that provide a plurality of distinct configurations of the first and second optical axes (i.e., the configurations such as location and height of the modules (10 and 20) can be changed as showman figures)(see figs. 1-4; col. 8, line 55-col. 12, line 14).  

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches a modular vision system comprising the first optical module being configured to be mounted to the faceplate in a first plurality of mounting orientations and the second optical module being configured to be mounted to the faceplate in a second plurality of mounting orientations, to collectively provide a plurality of imaging configurations in which the first and second optical axes extend obliquely relative to each other within a common plane, the first optical module being configured to be mounted to the faceplate in a first plurality of mounting orientations and the second optical module being configured to be mounted to the faceplate in a second plurality of mounting orientations, to collectively provide a plurality of imaging configurations in which the first optical axis is laterally offset relative to a center of the first rectangular image sensor, in the direction of the optical element axis, by a plurality of different distances, and the second optical axis is laterally offset from the a center of the second rectangular imaging sensor, in the direction of the optical element axis, by a plurality of different distances, and wherein, in each of two or more of the mounting orientations, the first and second optical axes angle away from each other within a common plane as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2021/0250472) teach the dual vision camera system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887